EXHIBIT 10.3


EXECUTION VERSION



SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”), dated November 1, 2015 is made and
entered into by and between Joseph E. Milliron (the “Executive”) and Furmanite
Corporation (the “Company”):
WHEREAS, concurrently with the execution of this Agreement, the Company has
entered into the Agreement and Plan of Merger (the “Merger Agreement”) dated as
of November 1, 2015 by and among the Company, Team, Inc. (the “Acquirer”) and
TFA, Inc. (“Merger Sub”), a wholly-owned subsidiary of the Acquirer, pursuant to
which Merger Sub will be merged with and into the Company (the “Merger”) with
the Company continuing as the surviving corporation and a wholly-owned
subsidiary of the Acquirer.
WHEREAS, the Executive will retire from employment with the Company effective as
of immediately following the execution of the Merger Agreement by all parties
thereto on November 1, 2015 (the “Retirement Date”).
WHEREAS, the Executive and the Company are party to the Amended and Restated
Change in Control Agreement effective as of January 1, 2009 (the “CIC
Agreement”) which is referenced and fully incorporated herein, and made a part
of this Agreement for all intents and purposes.
WHEREAS, the Company and the Executive (the “Parties” and each, a “Party”)
desire to set forth the terms and conditions of the Executive’s retirement and
to agree to certain modifications to the CIC Agreement in this Agreement.
WHEREAS, both Parties have read and understand, and desire and intend to be
bound by, the terms and provisions of this Agreement.
NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements contained in this Agreement and other valuable consideration, the
sufficiency of which is acknowledged, the Parties agree as follows:
1.Retirement; Resignation. Effective as of immediately following the execution
of the Merger Agreement on the Retirement Date, the Executive hereby retires
from employment with the Company and resigns from his position as Chief
Executive Officer of the Company and all other positions as an officer, director
and/or manager that he holds with the Company or any affiliate of the Company,
other than the Executive’s position as a member of the Company’s Board of
Directors (the “Board”). The Executive agrees that he shall not resign from the
Board prior to the earlier to occur of (a) the closing of the Merger (the
“Closing”) and (b) termination of the Merger Agreement in accordance with its
terms and shall serve on the Board until such time without the payment of
additional compensation.
2.    CIC Agreement. The Company and the Executive agree to treat the
Executive’s retirement pursuant to Section 1 as a “Termination of Employment”
(as defined in the CIC Agreement) for purposes of the CIC Agreement and, in
connection with such Termination of Employment, the Company agrees to pay or
provide to the Executive, in full satisfaction of the

    



--------------------------------------------------------------------------------




Company’s obligations under Sections 3.1, 3.2(a), 3.2(b), 3.2(c), 3.2(d) and
3.2(e) of the CIC Agreement, the severance payments and benefits set forth on
Exhibit A to this Separation Agreement. For the avoidance of doubt, Section
3.2(f) and 3.3 of the CIC Agreement are not modified by this Agreement.
3.    Accrued Obligations. The Company shall pay to the Executive all accrued
but unpaid base salary and all earned but unused vacation time through the
Retirement Date on the next regularly scheduled payroll date following the
Retirement Date.
4.    Withholding; Exclusive Severance Benefits. The Company’s payment of the
compensation described in Section 3 and Section 4 is subject to applicable
federal, state and local income and payroll tax withholding. The Executive shall
have no right to any further payments or benefits from the Company or any of its
affiliates other than as set forth in this Separation Agreement and the
Consulting and Release Agreement between the Company and the Executive dated as
of the date hereof, however calculated or paid, including bonuses, commissions,
incentive compensation, contributions to the Company’s 401(k) plan and
perquisites.
5.    Certification. The Executive agrees to cooperate with the Company, in a
manner consistent with past practice, to sign, if true, a Certification of Chief
Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 in
respect of the Quarterly Report on Form 10-Q of the Company for the calendar
quarter ended September 30, 2015, in substantially the same form as the
certification signed by the Executive in respect of the Quarterly Report on Form
10-Q for the calendar quarter ended June 30, 2015.
6.    Return of Company Property. The Executive will promptly return to the
Company all originals and copies of all documents and information in any form
relating to the business of the Company or any of its affiliates by January 31,
2016, or such later date as is mutually agreed by the Parties.
7.    Governing Law, Venue and Disputes Relating to Agreement. This Agreement
shall be governed by Texas law, except to the extent preempted by federal law,
with venue for any claims arising under this Agreement or the CIC Agreement to
be filed (a) so long as the Executive resides in Texas, in the courts of the
county in which Executive resides or (b) if Executive does not reside in Texas,
the courts of Harris County, Texas. This Section 7 shall supersede and replace
Sections 9.5 and 9.11 of the CIC Agreement.
8.    Entire Agreement. This Agreement, together with the CIC Agreement (as
modified by this Agreement), and the concurrently-executed Consulting and
Release Agreement, constitute the entire understanding and agreement of the
Parties, and supersede all prior understandings and agreements, if any, among or
between the Parties with respect to the termination of the Executive’s
employment and the severance compensation and benefits due to the Executive. The
Executive acknowledges and he agrees that he shall be entitled to no severance
payments or benefits under any agreement, plan, program, or policy of the
Company and its affiliates, except as set forth in the CIC Agreement, as
modified by Section 3 and Exhibit A. There are no representations, agreements,
arrangements or understandings, oral or written, concerning the Executive’s
termination of employment and the severance compensation and benefits due to the
Executive between the Parties

-2-

--------------------------------------------------------------------------------




that are not fully expressed or incorporated by reference in this Agreement, the
CIC Agreement (as modified by this Agreement), and the Consulting and Release
Agreement. Notwithstanding the foregoing, any existing agreements between
Executive and the Company or any of its subsidiaries or affiliates with respect
to confidentiality, proprietary information, inventions, non-competition or
non-solicitation, including without limitation the Proprietary Information,
Inventions and Non-Solicitation Agreement by and between the Company and the
Executive dated as of August 8, 2005, shall remain in full force and effect.
9.    Amendments. Any modification of this Agreement or additional obligation
assumed by either Party in connection with this Agreement shall be binding only
if evidenced in writing signed by each Party. This Agreement cannot be changed
or terminated orally, but may be changed only through a written document
executed by both Parties.
10.    Severability. If any term of this Agreement shall be determined by a
court of competent jurisdiction to be illegal, invalid, unconscionable or
unenforceable, the remaining provisions will remain effective and legally
binding, and the illegal, invalid, unconscionable or unenforceable term shall be
deemed not to be a part of this Agreement.
[Signature page follows.]



-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above first written.


FURMANITE CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeffery G. Davis
Name:
Jeffery G. Davis
Title:
Interim Executive Chairman









EXECUTIVE
 
 
 
 
 
 
 
 
 
/s/ Joseph E. Milliron
Joseph E. Milliron






[Separation Agreement Signature Page]

--------------------------------------------------------------------------------




EXHIBIT A
Severance Payments and Benefits
Outstanding Equity Awards
In full satisfaction of Section 3.1 of the CIC Agreement, each outstanding award
of stock options, restricted stock units (“RSUs”) and performance stock units
(“PSUs”) held by the Executive as of the Retirement Date will become fully
earned and vested on the Retirement Date, with PSUs vesting at the maximum
performance level. Schedule 1 below sets forth the number of stock options, RSUs
and PSUs held by the Executive as of the Retirement Date, the timing of payment
for delivery of shares underlying the awards of RSUs and PSUs, and the
expiration date for each award of stock options.
Cash Severance Payment
In full satisfaction of Sections 3.2(a), 3.2(b), 3.2(d) and 3.2(e) of the CIC
Agreement, the Company shall pay a cash severance payment of $1,583,000 to the
Executive, in a lump sum on the first business day which is more than six (6)
months following the Retirement Date, which lump sum shall, for the avoidance of
doubt, be subject to Section 3.2(f) of the CIC Agreement.
Medical Coverage Reimbursements
In full satisfaction of Section 3.2(c) of the CIC Agreement, the Company shall
pay to the Executive:
(1) A cash payment of $45,000 in a lump sum promptly, but in no event more than
ten (10) days, following the Retirement Date, and
(2) For the period commencing eighteen (18) months following the Retirement Date
and ending thirty-six (36) months following the Retirement Date, a monthly cash
payment equal to $2,500 payable on the first day of each calendar month.






A-1



--------------------------------------------------------------------------------




SCHEDULE 1
Stock Options
Grant Date
Number of Underlying Shares
Exercise Price
Expiration Date
May 9, 2012
21,374
$6.89
The earliest to occur of (i) sixty (60) days following the closing of the
Merger, (ii) May 1, 2016 and (iii) the expiration of the original term of the
applicable stock option.
May 13, 2014
16,105
$10.85
December 23, 2014
125,000
$7.61



RSUs
Grant Date
Number of Underlying Shares
Payment Schedule
May 13, 2014
6,165
Promptly, but in no event more than ten (10) days, following the Retirement
Date.
July 31, 2015
16,296



PSUs
Grant Date
Number of Shares Underlying PSUs (at Maximum Performance Level)
Payment Schedule
May 9, 2013
9,482
Promptly, but in no event more than ten (10) days, following the Retirement
Date.
May 13, 2014
9,247
July 31, 2015
73,332






A-2

